                                           Case 5:21-cv-02575-EJD Document 15 Filed 08/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7                                            SAN JOSE DIVISION

                                   8

                                   9     SCOTT JOHNSON,                                        Case No. 5:21-cv-02575-EJD
                                                         Plaintiff,                            ORDER TO SHOW CAUSE
                                  10
                                                                                               REGARDING SETTLEMENT
                                                  v.
                                  11

                                  12     NESTOR ZUBIZARRETA,                                   Re: Dkt. No. 14
Northern District of California
 United States District Court




                                                         Defendant.
                                  13

                                  14           The parties, having filed a notice notifying the Court that a provisional settlement was

                                  15   reached in this matter on August 26, 2021 (See Dkt. No. 14), are ordered to appear before the

                                  16   Honorable Edward J. Davila on November 4, 2021 at 10:00 AM in Courtroom No. 4, 5th Floor,

                                  17   United States District Court, 280 South First Street, San Jose, California, 95113, to show cause

                                  18   why the case should not be dismissed pursuant to Federal Rule of Civil Procedure 41(b). On or

                                  19   before October 25, 2021, the parties shall file a joint statement in response to the Order to Show

                                  20   Cause setting forth the status of settlement efforts as well as the additional time necessary to

                                  21   finalize and file a dismissal.

                                  22           The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  23   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil Procedure

                                  24   41(a) is filed on or before October 25, 2021.

                                  25           All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  26   TERMINATED.

                                  27           Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss the

                                  28   Case No.: 5:21-cv-02575-EJD
                                       ORDER TO SHOW CAUSE REGARDING SETTLEMENT
                                                                       1
                                           Case 5:21-cv-02575-EJD Document 15 Filed 08/26/21 Page 2 of 2




                                   1   action.

                                   2

                                   3             IT IS SO ORDERED.

                                   4   Dated: August 26, 2021

                                   5

                                   6
                                                                                       EDWARD J. DAVILA
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:21-cv-02575-EJD
                                       ORDER TO SHOW CAUSE REGARDING SETTLEMENT
                                                                       2
